Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the application filed 12/21/2020 in which Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Applicant argues that Dabak fails to disclose a feedback generator portion configured to provide a pre-coder selection for data transmission to the transmitter that is based on the channel estimates; wherein the pre-coder selection corresponds to a grouping of frequency-domain resource blocks, wherein a frequency-domain resource block is the smallest allocation unit available in terms of frequency granularity that can be allocated to a user equipment. Examiner disagrees and points to Dabak’s teaching that group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each [group of contiguous resource blocks], and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal (see ¶ 0027). Examiner construes the smallest allocation unit as the tone group which forms the frequency-domain resource block.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Publication 2006/0029157 to Dabak et al (“Dabak”).
As to Claim 1, Dabak teaches a receiver, comprising: a receive portion employing transmission signals from a transmitter having multiple antennas and capable of providing channel estimates (P transmit antennas 210-214 send signals that are detected by Q receive antennas 220-224, see ¶ 0021; channel estimation may be determined by the receiver (e.g., in block 252) and communicated to the transmitter by return channel, see ¶ 0024); and a feedback generator portion configured to provide a pre-coder selection for data transmission to the transmitter (The precoding matrix selection is communicated from the receiver to the transmitter by a return channel, e.g. feedback, see ¶ 0023), wherein the pre-coder selection corresponds to a grouping of frequency-domain resource blocks provides a single pre-coder for each group of contiguous resource blocks, wherein a frequency-domain resource block is the smallest allocation unit available in terms of frequency granularity that can be allocated to a user equipment (group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each [group of contiguous resource blocks], and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal, see ¶ 0027. Examiner construes the smallest allocation unit as the tone group which form the frequency-domain resource block).
As to Claim 2, depending on Claim 1, Dabak teaches wherein the pre-coder selection provides a single pre-coder for each group of contiguous resource blocks (group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each [group of contiguous resource blocks], and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal, see ¶ 0027).
As to Claim 3, depending on Claim 2, Dabak teaches wherein a number of contiguous resource blocks corresponding to each group is varied (orthogonal frequency division multiplexing (OFDM) to distribute data bits among evenly-spaced carrier frequencies, or "tones". For each of the R data streams, a corresponding bit allocation block 260, 262, 264 apportions bits among the available tones, see ¶ 0025. Examiner construes that the number of streams and bits required to be distributed determine the number of adjacent tones required, e.g. contiguous resource blocks; size of the tone group precoding and distribution matrices may be reduced by reducing the number of tones in each tone group, see ¶ 0042) and configured by the transmitter employing signaling to the receiver via a broadcast or a common control channel (a separate channel may be used to communicate the matrix selection to the receiver. The separate channel [broadcast channel] can take the form of a narrowband signal broadcast from a single antenna at a frequency that is dedicated to carrying configuration information to the receiver, see ¶ 0024). 
As to Claim 4, depending on Claim 2, Dabak teaches wherein a number of contiguous resource blocks corresponding to each group is varied (orthogonal frequency division multiplexing (OFDM) to distribute data bits among evenly-spaced carrier frequencies, or "tones". For each of the R data streams, a corresponding bit allocation block 260, 262, 264 apportions bits among the available tones. Further, frequency coefficients from multiple data streams may be partitioned into tone groups, see ¶ 0003, 0025. Examiner construes that the number of streams and bits required to be distributed determine the number of adjacent tones required; size of the tone group precoding and distribution matrices may be reduced by reducing the number of tones in each tone group, see ¶ 0042) and configured by a network employing signaling to the receiver via a higher layer signaling (a separate channel may be used to communicate the matrix selection to the receiver. The separate channel [broadcast channel] can take the form of a narrowband signal broadcast from a single antenna at a frequency that is dedicated to carrying configuration information, e.g. higher layer signaling, to the receiver, see ¶ 0024).
As to Claim 5, depending on Claim 1, Dabak teaches wherein the pre-coder selection provides a set of pre-coders corresponding to a subgroup of resource blocks contained in each group of contiguous resource blocks (group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each, and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal, see ¶ 0027. Examiner construes the 32 groups of available tones as the group of contiguous resource blocks and the group of eight tones as the subgroup of resource blocks contained in each group of contiguous resource blocks).
As to Claim 6, depending on Claim 1, Dabak teaches wherein the pre- coder selection provides a set of pre-coders corresponding to a combination of groups of contiguous resource blocks (group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each, and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal, see ¶ 0027. Examiner construes the set of antenna precoding matrices correspond to varied combinations of tones in each tone group).
As to Claim 7, depending on Claim 1, Dabak teaches wherein the pre- coder selection is jointly encoded to achieve feedback transmission compression (a MIMO system having closed loop selection of combined antenna and tone group precoding matrices. Block 344 performs channel estimation and selection of the combined precoding and combined distribution matrices based on the channel estimation, see ¶ 0041; Each matrix element may be more coarsely quantized to reduce the number of bits. In those embodiments having tone group preceding, the size of the tone group precoding and distribution matrices (and hence the overall number of matrix elements) may be reduced by reducing the number of tones in each tone group. The tone group precoding and distribution matrices can be entirely eliminated by employing combined tone group and antenna precoding... if the matrices for adjacent tone groups are expected to be similar, the set of matrices may be efficiently compressed [feedback transmission compression] by using a differential encoding technique, in which each matrix is given by its difference from the previous matrix. Alternatively, the same matrix may be used for adjacent tone groups, see ¶ 0042; The precoding matrix selection is communicated from the receiver to the transmitter by a return channel...minimize the bandwidth requirements for the return channel, it is desirable to minimize the number of bits used to communicate the selected precoding matrix to the transmitter [feedback transmission compression], see ¶ 0023).
As to Claim 8, depending on Claim 1, Dabak teaches wherein the pre- coder selection is jointly encoded with a channel quality indicator (a MIMO system having closed loop selection of combined antenna and tone group precoding matrices. Block 344 performs channel estimation and selection of the combined precoding and combined distribution matrices based on the channel estimation, e.g. jointly encoded with channel quality indicator, see ¶ 0041).  
As to Claim 9, depending on Claim 1, Dabak teaches wherein the pre- coder selection is based on one selected from the group consisting of: a sum throughput; a worst case throughput; and a specified maximum error rate (The outputs of the tone group precoding blocks are then taken as the frequency coefficients for multiple transmit signals, and precoded across multiple antennas by a set of antenna precoding matrices 266. In this manner, the data bits are distributed across multiple frequencies and multiple antennas (multiple transmission paths) to provide a high degree of resistance to fading while maximizing the communications bandwidth of the system [sum throughput], see ¶ 0036; The precoding matrix selection is communicated from the receiver to the transmitter by a return channel...minimize the bandwidth requirements for the return channel, it is desirable to minimize the number of bits used to communicate the selected precoding matrix to the transmitter, see ¶ 0023. Examiner construes that the pre-coder selection is performed with compressed data in a system where the communications bandwidth is maximized).
As to Claim 10, depending on Claim 1, Dabak teaches wherein the grouping of the resource blocks is variable or fixed based on signaling support (orthogonal frequency division multiplexing (OFDM) to distribute data bits among evenly-spaced carrier frequencies, or "tones". For each of the R data streams, a corresponding bit allocation block 260, 262, 264 apportions bits among the available tones, see ¶ 0025; group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each, and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal, see ¶ 0027; a separate channel may be used to communicate the matrix selection to the receiver. The separate channel [broadcast channel] can take the form of a narrowband signal broadcast from a single antenna at a frequency that is dedicated to carrying configuration information, e.g. higher layer signaling, to the receiver, see ¶ 0024; Examiner construes the set of antenna precoding matrices correspond to varied combinations of tones in each tone group).  
As to Claim 11, depending on Claim 1, Dabak teaches wherein the receiver operates in an OFDM or OFDMA system (multiple Input, Multiple Output (MIMO) refers to the use of multiple transmitters and receivers (multiple antennas) on wireless devices... Various wireless standards that are based on MIMO orthogonal frequency-division multiplexing (OFDM) technology...closed-loop processing, whereby channel-state information is referred from the receiver to the transmitter to precode the transmitted data for better reception, see ¶ 0002).  
As to Claim 12, Dabak teaches a method of operating a receiver, comprising: providing channel estimates employing transmission signals from a transmitter having multiple antennas (P transmit antennas 210-214 send signals that are detected by Q receive antennas 220-224, see ¶ 0021; channel estimation may be determined by the receiver (e.g., in block 252) and communicated to the transmitter by return channel, see ¶ 0024); and feeding back a pre-coder selection for data transmission to the transmitter that is based on the channel estimates (The precoding matrix selection is communicated from the receiver to the transmitter by a return channel, e.g. feedback, see ¶ 0023), wherein the pre-coder selection corresponds to a grouping of frequency- domain resource blocks, wherein a frequency-domain resource block is the smallest allocation unit available in terms of frequency granularity that can be allocated to a user equipment (group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each [group of contiguous resource blocks], and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal, see ¶ 0027. Examiner construes the smallest allocation unit as the tone group which form the frequency-domain resource block).
As to Claim 13, depending on Claim 12, Dabak teaches wherein the pre-coder selection provides a single pre-coder for each group of contiguous resource blocks (group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each [group of contiguous resource blocks], and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal, see ¶ 0027).
As to Claim 14, depending on Claim 13, Dabak teaches wherein a number of contiguous resource blocks corresponding to each group is varied (orthogonal frequency division multiplexing (OFDM) to distribute data bits among evenly-spaced carrier frequencies, or "tones". For each of the R data streams, a corresponding bit allocation block 260, 262, 264 apportions bits among the available tones, see ¶ 0025. Examiner construes that the number of streams and bits required to be distributed determine the number of adjacent tones required, e.g. contiguous resource blocks; size of the tone group precoding and distribution matrices may be reduced by reducing the number of tones in each tone group, see ¶ 0042) and configured by the transmitter employing signaling to the receiver via a broadcast or a common control channel (a separate channel may be used to communicate the matrix selection to the receiver. The separate channel [broadcast channel] can take the form of a narrowband signal broadcast from a single antenna at a frequency that is dedicated to carrying configuration information to the receiver, see ¶ 0024). 
As to Claim 15, depending on Claim 13, Dabak teaches wherein a number of contiguous resource blocks corresponding to each group is varied (orthogonal frequency division multiplexing (OFDM) to distribute data bits among evenly-spaced carrier frequencies, or "tones". For each of the R data streams, a corresponding bit allocation block 260, 262, 264 apportions bits among the available tones. Further, frequency coefficients from multiple data streams may be partitioned into tone groups, see ¶ 0003, 0025. Examiner construes that the number of streams and bits required to be distributed determine the number of adjacent tones required; size of the tone group precoding and distribution matrices may be reduced by reducing the number of tones in each tone group, see ¶ 0042) and configured by a network employing signaling to the receiver via a higher layer signaling (a separate channel may be used to communicate the matrix selection to the receiver. The separate channel [broadcast channel] can take the form of a narrowband signal broadcast from a single antenna at a frequency that is dedicated to carrying configuration information, e.g. higher layer signaling, to the receiver, see ¶ 0024).
As to Claim 16, depending on Claim 12, Dabak teaches wherein the pre-coder selection provides a set of pre-coders corresponding to a subgroup of resource blocks contained in each group of contiguous resource blocks (group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each, and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal, see ¶ 0027. Examiner construes the 32 groups of available tones as the group of contiguous resource blocks and the group of eight tones as the subgroup of resource blocks contained in each group of contiguous resource blocks).
As to Claim 17, depending on Claim 12, Dabak teaches wherein the pre- coder selection provides a set of pre-coders corresponding to a combination of groups of contiguous resource blocks (group adjacent, e.g. contiguous, tones together and apply one antenna preceding matrix 266 to each tone group; divides 256 available tones into 32 groups of eight tones each, and accordingly, only 32 antenna precoding matrices are employed, e.g. each antenna precoding matrix is associated with a group of eight tones. The set of antenna preceding matrices 266 [precoders] produce a set of frequency coefficients for each transmit signal, see ¶ 0027. Examiner construes the set of antenna precoding matrices correspond to varied combinations of tones in each tone group).
As to Claim 18, depending on Claim 12, Dabak teaches wherein the pre- coder selection is jointly encoded to achieve feedback transmission compression (a MIMO system having closed loop selection of combined antenna and tone group precoding matrices. Block 344 performs channel estimation and selection of the combined precoding and combined distribution matrices based on the channel estimation, see ¶ 0041; Each matrix element may be more coarsely quantized to reduce the number of bits. In those embodiments having tone group preceding, the size of the tone group precoding and distribution matrices (and hence the overall number of matrix elements) may be reduced by reducing the number of tones in each tone group. The tone group precoding and distribution matrices can be entirely eliminated by employing combined tone group and antenna precoding... if the matrices for adjacent tone groups are expected to be similar, the set of matrices may be efficiently compressed [feedback transmission compression] by using a differential encoding technique, in which each matrix is given by its difference from the previous matrix. Alternatively, the same matrix may be used for adjacent tone groups, see ¶ 0042; The precoding matrix selection is communicated from the receiver to the transmitter by a return channel...minimize the bandwidth requirements for the return channel, it is desirable to minimize the number of bits used to communicate the selected precoding matrix to the transmitter [feedback transmission compression], see ¶ 0023).
As to Claim 19, depending on Claim 12, Dabak teaches wherein the pre- coder selection is jointly encoded with a channel quality indicator (a MIMO system having closed loop selection of combined antenna and tone group precoding matrices. Block 344 performs channel estimation and selection of the combined precoding and combined distribution matrices based on the channel estimation, e.g. jointly encoded with channel quality indicator, see ¶ 0041).  
As to Claim 20, depending on Claim 12, Dabak teaches wherein the pre- coder selection is based on one selected from the group consisting of: a sum throughput; a worst case throughput; and a specified maximum error rate (The outputs of the tone group precoding blocks are then taken as the frequency coefficients for multiple transmit signals, and precoded across multiple antennas by a set of antenna precoding matrices 266. In this manner, the data bits are distributed across multiple frequencies and multiple antennas (multiple transmission paths) to provide a high degree of resistance to fading while maximizing the communications bandwidth of the system [sum throughput], see ¶ 0036; The precoding matrix selection is communicated from the receiver to the transmitter by a return channel...minimize the bandwidth requirements for the return channel, it is desirable to minimize the number of bits used to communicate the selected precoding matrix to the transmitter, see ¶ 0023. Examiner construes that the pre-coder selection is performed with compressed data in a system where the communications bandwidth is maximized).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/          Examiner, Art Unit 2694  


/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694